NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                    Argued January 23, 2009
                                   Decided February 11, 2009

                                              Before

                               WILLIAM J. BAUER, Circuit Judge

                               TERENCE T. EVANS, Circuit Judge

                                  ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐2808

UNITED STATES OF AMERICA,                              Appeal from the United States District
                  Plaintiff‐Appellee,                  Court for the Northern District
                                                       of Illinois, Eastern Division.
       v.
                                                       No.  04 CR 1029
FERMIN RODARTE,
                       Defendant‐Appellant.            Robert W. Gettleman, 
                                                            Judge.

                                            O R D E R

   In  November  2004,  a  confidential  source  (source)  informed  Drug  Enforcement  Agency
(DEA) officials that he had discussed a multi‐kilogram cocaine deal with one Fermin Rodarte,
whom he had met at Hawthorne Racetrack in Chicago.  After conducting an investigation into
Rodarte, the DEA equipped the source with a recording device.  During a recorded telephone
conversation, Rodarte told the source that he was in the cocaine business with his sisters, Maria
Magana and Marielana Martinez.  

    On  November  23,  2004,  Rodarte  and  Margana  met  with  the  source  at  a  parking  lot  to
arrange the transaction.  No deal was consummated on that occasion, but they agreed to meet
at a later time.  Two days later, Rodarte contacted the source to tell him that he was ready to
No. 07‐2808                                                                                     Page 2


proceed with the deal.  Rodarte, accompanied this time by Martinez, traveled in Martinez’
vehicle to a prearranged location.  When they arrived, the source entered the rear passenger
side of Martinez’ vehicle; Rodarte told him that he would find the cocaine in a Tide detergent
box  in  the  vehicle’s  rear.    Although  Rodarte  and  the  source  had  agreed  to  a  six‐kilogram
transaction, the detergent box held approximately two kilograms.  The source asked Rodarte
and Martinez where the remaining cocaine was, and Martinez assured him that it was nearby.
The  source  then  signaled  DEA  agents,  who  arrested  Rodarte  and  Martinez.    Later,  agents
searched Magana’s residence, where they recovered four and one‐half kilos of cocaine, drug‐
weighing scales and drug‐cutting devices.

   Rodarte, Martinez, and Magana were indicted for (1) conspiracy to possess and distribute
500 or more grams of cocaine; (2) possession with intent to distribute two kilograms of cocaine;
and (3) possession with intent to distribute three kilograms of cocaine.  

     On April 11, 2006, Rodarte pleaded guilty to Count One of the indictment.  In the plea
agreement, Rodarte admitted that:  he had engaged in a conspiracy with intent to distribute
500 grams or more of cocaine with his sisters, Magana and Martinez; he brought two kilograms
of  cocaine  with  him  to  the  arranged  drug  deal  with  the  source,  but  approximately  four
kilograms of cocaine remained in Magana’s home; and the agents had recovered the additional
four kilograms of cocaine from Magana’s residence.  In total, Rodarte admitted that he and his
co‐defendants possessed approximately 6,500 grams of cocaine.  

    During his plea colloquy, Rodarte acknowledged that the conspiracy involved at least five
kilograms, but less than fifteen kilograms of cocaine and that, should he be found ineligible for
the safety valve exception, he was subject to a statutory mandatory minimum sentence of ten
years’ imprisonment.

    A Presentence Investigation  Report  (PSR) concluded that Rodarte was not safety valve
eligible based on untruthful statements that he made to the government regarding the drug
conspiracy.  The PSR found that Rodarte  denied  being in a drug business with his sisters,
attempted  to  minimize  Magana’s  role  in  the  case,  and  falsely  stated  that  Martinez  had  no
involvement in the drug deal or any knowledge that Rodarte was involved in a deal.  

   The district court found that there were more than five kilograms involved in the offense
and sentenced Rodarte to ten years’ imprisonment.  The court also found that although Rodarte
accepted responsibility for his crime, he was not eligible for the safety valve.

    On  appeal,  Rodarte  first  contends  that  the  district  court  erred  in  finding  that  he  was
ineligible for the safety valve, which allows certain first‐time offenders to be sentenced below
an otherwise mandatory statutory minimum if they meet certain requirements.  See 18 U.S.C.
No. 07‐2808                                                                                           Page 3


§ 3553(f).  Our review of the district courtʹs findings concerning the factual predicates for the
safety valve is for clear error only.  United States v. Alvarado, 326 F.3d 857, 860 (7th Cir. 2003).

   In order to qualify for the safety valve, a defendant must meet five requirements.  The
only  one  at  issue  in  this  case  is  the  fifth  requirement  that  “not  later  than  the  time  of  the
sentencing hearing, the defendant has truthfully provided to the Government all information
and evidence the defendant has concerning the offense or offenses that were part of the same
course of conduct or of a common scheme or plan.”  18 U.S.C. § 3553(f)(5).

    In  his  oral  post‐plea  safety  valve  interview,  Rodarte  lied  extensively  about  his  sisters’
involvement in the drug conspiracy; in fact, he denied the existence of a conspiracy and claimed
that he was the sole actor in the cocaine ring.   The government then provided Rodarte a second
opportunity to set the record straight, arranging an interview between Rodarte and federal
agents at the Wisconsin penitentiary where he was held.  Rodarte refused to meet with the
agents,  telling  them  only  that  he  had  nothing  more  to  say.    Then,  three  days  before  his
sentencing, he wrote a letter to the government in which he recanted many of the lies he told
during his verbal proffer, admitting that his sisters were not only aware of the drug transaction,
but were active participants in it.  The district court found Rodarte’s attempt to come clean to
be “too little, too late.”

   Latching on to these words, Rodarte asserts that a defendant can elect to cooperate with the
government concerning his knowledge of the crime up until the point of sentencing and argues
that the district court erred by failing to adequately weigh his eleventh hour disclosure. 

    Rodarte is correct that a defendant’s window for cooperating with the government is open
until the time of sentencing.  However, it is the substance rather than the timing of Rodarte’s
disclosure which dooms his safety valve eligibility challenge.

      Rodarte’s letter was not a complete accounting of the offense.  The letter failed to provide
any  detail  concerning  his  sisters’  roles  in  the  crime  beyond  that  contained  in  the  plea.
Moreover, the government notes that Rodarte did not divulge the name of his supplier.  Before
granting  relief  under  §  3553(f),  the  court  may  require  a  defendant  to  reveal  information
regarding his chain of distribution.  United States  v. Arrington, 73 F.3d 144, 148 (7th Cir. 1996).
Rodarte was obligated to provide all known information concerning his course of conduct, not
just conduct comprising the criminal charge.  Although he provided truthful information in
place of many of the lies he earlier had told, Rodarte failed to carry the burden of proving that
he had fully and truthfully cooperated with the government.  We find no clear error in the
court’s refusal to grant Rodarte the safety valve adjustment.
No. 07‐2808                                                                                  Page 4


   Rodarte next argues that the district court erred when it imposed the ten‐year statutory
mandatory  minimum  sentence  under  21  U.S.C.  §  841(b)(1)(A)  because  the  count  in  the
indictment to which he pleaded guilty carried only a five‐year mandatory minimum sentence.
We review the district court’s determination for clear error.  United States v. Artley, 489 F.3d 813,
821 (7th Cir. 2007).

   In Rodarte’s plea agreement, he acknowledged that, in addition to the two kilograms of
cocaine he transported to the drug deal on the day of his arrest, four kilograms of cocaine
remained  in  Martinez’  home.    He  further  agreed  that  the  offense  of  conviction  carried  a
mandatory minimum sentence of 120 months’ imprisonment.  However, at sentencing, Rodarte
argued that the five‐year mandatory minimum sentence should apply because he had only
pleaded guilty to a conspiracy to possess with intent to deliver 500 grams or more of cocaine.
He  advances  this  argument  again  on  appeal,  claiming  that  the  district  court  improperly
considered relevant conduct in reaching its decision to apply the ten‐year mandatory minimum
sentence.

    The  argument  is  without  merit.    Rodarte  was  criminally  responsible  for  the  aggregate
amount  of  drugs  comprising  the  entire  conspiracy,  not  just  that  which  he  carried  to  the
transaction  that  preceded  his  arrest.    The  district  court  made  a  factual  finding,  by  a
preponderance  of  the  evidence,  that  the  drug  conspiracy  to  which  Rodarte  pleaded  guilty
involved five or more kilograms of cocaine.  In light of that finding, Rodarte’s ten‐year sentence
was mandatory.  The district court did not look beyond the conduct that actually resulted in
Rodarte’s conviction; rather, it simply considered the conduct Rodarte claimed responsibility
for  by  entering  his  plea.    Rodarte  was  properly  sentenced  according  to  the  Sentencing
Guidelines and no error occurred.

                                         CONCLUSION

   For the reasons stated above, we AFFRIM Rodarte’s conviction and sentence.